DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular independent claims 1, 6, 11, and 16, recite, in part, “establishing, by the first UE, a guard band on an edge of the carrier”, the recited “the carrier” is unclear. For example, is the claim referring to the “a carrier adjacent to a carrier of the UE” or “the carrier of the UE”? The office believes the claim should recite, in part, “establishing, by the first UE, a guard band on an edge of the carrier of the UE”, however, this is the Offices interpretation of the claims.
Claims 2-5, 12-15, and 17-20 are rejected for their dependency thereon, and for failing to cure the deficiencies therein. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “cross-link interference in a wireless communication”. The office recommends amending the claim to “a wireless communication system”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kazmi et al. (US 2015/0011233 A1) “Methods and Apparatus Enabling Information Exchange Between Network Nodes” (figs.5a-d and figs.7-9).
Lim et al. (US 2018/0091282 A1) “Method and Apparatus for Managing Downlink to Uplink Interference in Wireless Communications System”
Park et al. (US 2020/0067690 A1) “Method for Signal Transmission/Reception Between Terminal and Base Station in Wireless Communication System, and Device Supporting Same”
Siomina et al. (US 2015/0181583 A1) “Methods for Handling a Pattern-Based Guard Band”
Song et al. (US 2020/0154300 A1) “Method and Radio Node for Handling CSI Reporting”
Rahman et al. (US 2015/0333877 A1) “Mitigating Cross-Link Interference when Using Reconfigurable TDD”
Takeda et al. (US 2017/0086170 A1) “User Terminal, Radio Base Station and Radio Communication Method”
Mukkavilli et al. (US 2018/0013594 A1) “Methods and Apparatus for Managing Interference Across Operators” (par.[0025-0026] discloses cross-link interference across adjacent resource allocations, par.[0101-0105] describes network operators configuring guard bands at the edge of the carriers to mitigate interference, par.[0108 – 0111]).
Zhang et al. (US 2019/0380147 A1) “Synchronized Spectrum Sharing Across Multiple Adjacent Carriers” (par.[0066 – 0067] discloses carrier sensing on an adjacent channel in order to prevent collision, and par.[0075] describes operators (e.g. the network sharing or having knowledge of TDD configurations of one another).
Tiirola (WO 2018/172620 A1) “Opportunistic and Interference Aware Usage of TDD Band”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411